DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-11 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

an ink supply unit (read: means for supplying ink); Claim 1; corresponding structure found in specification [0077] and is described as a syringe not having a needle and made of a plastic or metal material, or equivalent.
an ink discharge unit (read: means for discharging ink); Claim 1; corresponding structure found in specification [0078] and is described as a needle or nozzle form, or equivalent.
a driving unit (read: means for driving); Claim 1 and some dependents; corresponding structure found in specification [0087] and is described as comprising a motor, or equivalent.
a controller (read: means for controlling); Claim 1 and some dependents; corresponding structure found in specification [0095] and is described as a PC, or equivalent.
a Z-axis driving unit (read: means for driving in the Z-axis); Claims 3,4; corresponding structure found in specification [0085] and is described as comprising a motor, or equivalent.
an X-axis driving unit (read: means for driving in the X-axis); Claim 3; corresponding structure found in specification [0085] and is described as comprising a motor, or equivalent.
a Y-axis driving unit (read: means for driving in the Y-axis); Claim 3; corresponding structure found in specification [0085] and is described as comprising a motor, or equivalent.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0280579 A1, hereinafter “Wright”) in view of Lewis et al. (US 2016/0126558 A1, hereinafter “Lewis”). 
Regarding Claim 1, Wright discloses a method of fabricating an electrochemical cell that may be a battery or a capacitor comprising an electrode portion having a positive pole part and negative pole part spaced apart from each other, an electrolyte ink that is filled between the positive pole part and the negative pole part, and a packaging portion for packaging the electrode portion and the electrolyte (Abstract; [0073], [0111]). Functionalized inks for forming one or more of the various cell layers such as electrolyte, electrodes, current collectors, and packaging may be used in the process ([0111-0112]). The ink (64) is loaded into a syringe (ink output module, 66), extruded through a hollow needle and written onto a substrate (68) via a succession of drops, and the motion of the three-axis stage (X, Y, Z axis driving unit, 104) on which the syringe and substrate are mounted, along with the gas pressure applied from a pneumatic controller (dispenser, 108) through a gas supply tube (106), thus controlled gas, generates the dimensions and shapes of the deposited films (70) of the cell ([0116]; Fig. 6). Lexico online Oxford English Dictionary defines a syringe as “[a] tube with a nozzle and piston or bulb for sucking in and ejecting liquid in a thin stream, used for cleaning wounds or body cavities, or fitted with a hollow needle for injecting or withdrawing fluids.” (https://www.lexico.com/en/definition/syringe). Accordingly, the syringe (ink output module) of Wright comprises a tube (ink supply unit) with a nozzle (ink discharge unit). A computer (controller, 112) controls the output of the ink by necessarily transmitting, to the dispenser and the driving unit, a control command for fabricating the battery or capacitor ([0116-0118]; Fig. 6). Wright does not disclose the ink discharge unit is coupled to the ink supply unit.
In the same field of endeavor, apparatus for 3D printing a battery or capacitor, Lewis discloses apparatus for fabricating a secondary battery by direct write assembly (aka direct ink writing or 3D printing), the secondary battery comprising an electrode portion having a positive pole part and negative pole part spaced apart from each other, an electrolyte filled between the positive pole part and the negative pole part, and a packaging portion for packaging the electrode portion and the electrolyte (Abstract; [0006], [0036], [0046]; Figs. 1(d), 10). Functionalized inks for forming electrode portions may be held in a plurality of syringes (ink output modules) comprising barrels (ink supply units) coupled to nozzles 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Wright invention of an apparatus for fabricating a battery or capacitor by 3D printing, as discussed above, with the Lewis teaching of a needle or nozzle detachably coupled to a syringe tube. One would be motivated to combine them by a desire to gain the benefit of changing the nozzle to different sizes as desired, as taught by Lewis [0117].
Regarding Claims 3-5, the limitations of Claim 1 from which Claims 3-5 depend are disclosed by the combination Wright and Lewis as discussed above. Wright further discloses 3D printer (102) with a three-axis stage (fixing table, 104) supporting a top surface (work base), the syringe and substrate mounted to the fixing table ([0116]). Lewis further discloses that 3D printing entails flowing a precursor ink of a suitable chemistry and viscosity through a deposition nozzle attached to a moving micropositioner with x-, y-, and z-direction capability, the printing process involves motion in the x-, y- and z-directions while ink(s) are controllably flowed through one or more deposition nozzles, and such deposition may thus be repeated until the desired 3D structure (e.g., an interdigitated microbattery architecture) has been created ([0018-0019]). It is implicit in the above disclosures that the combination Wright and Lewis apparatus has an X axis driving unit, a Y axis driving unit, and a Z axis driving unit at least because both Wright and Lewis discloses the capability of producing X-, Y-, Z-axis motion between the deposition nozzle and substrate. The Examiner finds that there is a recognized design need in the art to provide motion between the deposition nozzle and the substrate (two apparatus elements) in conventional three-axis space (three axes) and that motion involves the deposition nozzle moving relative to a stationary substrate or the substrate moving relative to a stationary deposition nozzle. This limits the identified, predictable solutions to the need for relative motion to a finite number: six (2 x 3 = 6). The Examiner further finds that one of ordinary skill in the art could have pursued any of the six finite solutions with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP §2143 (I) (E) “"Obvious to try" – choosing prima facie cases of obviousness have been made.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Wright and Lewis as discussed above. Lewis further discloses after printing a first layer having the desired pattern, the nozzle may then be raised incrementally in the z (vertical) direction to deposit an additional filament (or multiple additional filaments) on the first layer, thus forming an additional layer of the 3D structure ([0019]). 
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Wright and Lewis as discussed above. Wright further discloses an aluminum (ink) current collector may be dispenser-printed onto the substrate, and a first current collector may be in electronic communication with the cathode, and a second current collector may be in electronic communication with the anode ([0188], [0214]). Functionalized inks for forming one or more of the various cell layers such as electrolyte, electrodes, current collectors, and packaging may be used in the process ([0111-0112]).
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by the combination Wright and Lewis as discussed above. As discussed above, Lewis discloses after the ink is supplied to the ink supply unit, the ink discharge unit is coupled to the ink supply unit by a screw or using a Luer lock method, the gas supply tube is connected to the ink supply unit, and the ink output module is mounted on the driving unit ([0049]). Wright depicts the 3D printer assembly including connections and mounts (Fig. 6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0280579 A1, hereinafter “Wright”) in view of Lewis et al. (US 2016/0126558 A1, hereinafter “Lewis”), and further in view of McAlpine et al. (US 2018/0159037 A1, hereinafter “McAlpine”). 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Wright and Lewis as discussed above. Wright further discloses the use of an assortment of needle sizes and wide span of pneumatic pressures can be applied to process a variety of inks into a Wright and Lewis does not disclose the ink supply unit has a structure to which the gas supply tube is detachably coupled.
In the same field of endeavor, 3D printing by ink deposition, McAlpine discloses a 3D printer configured for printing active electronic devices, which requires a plurality of syringes, each comprising a barrel and nozzle, a printer stage located under the plurality of syringes, and at least one pressure regulator connected via tubing to at least one of the plurality of syringes ([0010]). Because of the varying number of regulators and syringes, it would be necessary to attach and detach gas supply tubes depending on the desired configuration. Thus, an attachment structure to which a tube may be coupled is implied.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Wright and Lewis invention as discussed above, with the McAlpine teaching of using supply tubes to supply gas from gas pressure regulators to ink-filled syringes. One would be motivated to combine them by a desire to gain a benefit of modularization and efficient setup/teardown and cleaning of modular components of the apparatus.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0280579 A1, hereinafter “Wright”) in view of Lewis et al. (US 2016/0126558 A1, hereinafter “Lewis”), and further in view of McAlpine et al. (US 2018/0159037 A1, hereinafter “McAlpine”). 
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the combination Wright and Lewis as discussed above. Wright further discloses the dispenser supplies gas to the ink supply unit is controllable to a given pressure between 2-50 kPa output ([0117]). In operation, an electrode layer is printed, on which a gel electrolyte is printed, on which a second electrode layer is printed, the two electrode layers being one each of negative and positive pole parts, and all the equipment is controlled and automated through computer 12 and software  ([0118], [0121-0123]; Fig. 6). Thus the controller is configured to transmit control commands based on shapes of the positive and negative pole parts. Lewis further discloses multiple discrete filaments may be formed on the patterned Wright and Lewis does not disclose the controller is configured to: receive information on shapes of the positive pole part and negative pole part of the supercapacitor, generate the control command based on the information. 
In the same field of endeavor, 3D printing by ink deposition, McAlpine discloses a 3D printer configured for printing active electronic devices, which requires a plurality of syringes, each comprising a barrel and nozzle, a printer stage located under the plurality of syringes, and at least one pressure regulator connected via tubing to at least one of the plurality of syringes ([0010]). CAD software is used for all modeling applications, and the controller may format the 3D CAD files (information on shape) into STL format followed by slicing into G-code coordinates followed by translating to the command language of the 3D printer (based on the shape information) ([0045]). Additionally, the usage may include scanning the surface of an object to generate a geometrically faithful computer model of the surface and providing the model to the 3D printer (controller) ([0009]), thus the controller receives information on shapes and generates control commands based on the information.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Wright and Lewis invention as discussed above, with the McAlpine teaching of basing control commands on shape information. One would be motivated to combine them by a desire to gain a benefit of accurate fabrication of desired 3D objects.
Regarding Claim 10, the limitations of Claim 7 from which Claim 10 depends are disclosed by the combination Wright and Lewis and McAlpine as discussed above. Wright further discloses ink discharge unit inner diameters may be 50-1350 µm, and pressure of the gas may be 2-50 kPa ([0117]). Because the ranges disclosed by Wright substantially overlap the claimed ranges, a prima facie case of obviousness is established.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2013/0280579 A1, hereinafter “Wright”) in view of Lewis et al. (US 2016/0126558 A1, hereinafter “Lewis”) and McAlpine et al. (US 2018/0159037 A1, hereinafter “McAlpine”), and further in view of MUSASHI Engineering ML-808 FX COM-CE (https://www.douyee.com/en/products/item/626/MUSASHI-.
Regarding Claim 11, the limitations of Claim 7 from which Claim 11 depends are disclosed by the combination Wright and Lewis and McAlpine as discussed above. Wright further discloses pneumatic pressure may be applied using a dispenser (e.g. Musashi ML-808FX) that is capable of 2-50 kPa output. The reader is directed to the below screen shots depicting the Musashi ML-808FX dispenser. As can be discerned from the depictions, the dispenser comprises a gas supply pressure control panel enabling a user to input or adjust supply pressure of the gas; and a situation display panel displaying information on at least one of supply pressure of the gas, pressure within the ink supply unit, and a discharge state of the ink. Thus the limitations of Claim 11 are met.


    PNG
    media_image1.png
    817
    1235
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    815
    1081
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743